THIS CAUSE having been commenced at the instance of the Government of the United States of America against the above named Respondent, for the purpose of ascertaining the sum to be paid by the said Government in respect of the interest of said Respondent in the leasehold messuage situate in Fagatogo in the United States Naval Station, Tutuila, called “TAFATAFA”, the fee simple of said land having been acquired by the Government on the 23rd day of December, 1902, from one Mailo, under condemnation proceedings then had in this Court; and the Registrar of Titles, for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance No. 20, 1900, to regulate the acquisition of land by the Government for public uses, having given due and proper notice to the Respondent herein, and proceeding before said Registrar having been regularly taken in the premises, *103whereupon the parties hereto did mutually agree upon the consideration hereinafter stated to be paid by the said Government, and the Registrar did, on the 28th day of May, 1903, report to this Court, which said Report is now on file, recommending the Government be declared the Proprietor of said leasehold messuage, together with all buildings and improvements now standing and being thereon upon payment of the sum of Two Hundred and Five Dollars ($205.00) U.S. Gold Coin, and costs, and upon the condition that the beneficiaries of said Estate shall be permitted to remain on the said land for six (6) months after the first day of June, 1903. It is now therefore ordered and adjudged as follows: to wit:—
1. That the Government of the United States of America shall pay to the Respondent Estate the sum of Two Hundred and Five Dollars ($205.00), and shall also pay Attorney costs Ten Dollars and Fifty Cents ($10.50), Registrar’s fees Fifteen Dollars ($15.00), High Court costs Twelve Dollars and Fifty Cents ($12.50), Recording charges Seven Dollars and Fifty Cents ($7.50), said sums making a total of Two Hundred and Fifty Dollars and Fifty Cents ($250.50).
2. That in consideration of the payment of the said sum of Two Hundred and Fifty Dollars and Fifty Cents ($250.50) as aforesaid, the Government of the United States of America be and the same is hereby declared the Proprietor of all that the interest of the Estate of John Ryan, deceased, for the residue of the term therein granted in the leasehold messuage situate in Fagatogo, in the United States Naval Station, Tutuila, said lease being recorded in Volume 1, folios 7 to 10 of the Register of Native Leases of the Land Records of the United States Naval Station, Tutuila (the fee simple of the land therein described having been acquired by the Government from the lessor therein on the 23rd day of December, *1041902, subject nevertheless to the terms of said lease), together with all buildings and improvements now standing and being thereon.
3. The beneficiaries in said Estate of J. Ryan, deceased, shall be entitled to remain on said land until the 1st day of December, 1903.
4. The Registrar of Titles is hereby directed to draw up a surrender of said lease in favor of the Government.
GIVEN under the hand and seal of the Court on this 30th day of June, 1903.